*901
ORDER

PER CURIAM.
On April 8, 1999 James Holt was charged by information with five counts of the class C felony of assault in the second degree, § 565.060 RSMo 2000, for allegedly attempting to run over five police officers with a vehicle. On June 20, 2000 he was found not guilty on the counts of assault against four officers, but found guilty of assault in the second degree against one of the officers. Holt was sentenced to fifteen years’ imprisonment as a prior and persistent offender. Holt appeals, alleging that the prosecutor misstated facts in closing argument, that the verdict was inconsistent, and that the trial court erred in various evidentiary and instructional rulings.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. The judgment is affirmed in accordance with Rule 30.25(b).